DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 11/4/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings & Specification
2.	As previously noted in prior Office Actions (see Advisory mailed 5/14/2021), all claim language must find proper antecedent basis for claimed subject matter (MPEP § 608.01(o)) with applicable reference numerals being accorded to any new terminology in each of the specification and the drawings, so long as the new limitations are not new matter and are properly supported by one portion of the specification, claims, or drawings (see MPEP § 2163.06:  information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter).  Thus:

3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required (added subject matter to claim 1 and 15): 
“…wherein the upper bonding unit comprises a first portion having a first width in a direction perpendicular to the draw-out direction on a plane parallel to the planar face and a second portion having a second width in the direction perpendicular to the draw-out direction on the plane that is greater than the first width, the first portion being closer to a portion of the lead tab outside the pouch case than the second portion is to the portion of the lead tab.”

Portions of MPEP § 608.01(o) are reproduced below for convenience with Examiner emphasis:
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies (see drawing objection below).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. 
None of the language and/or new terms added to claims 1 and 15 is found in the specification.  

4.	The drawings are objected to because they do not include reference numerals or annotations for the newly added claim limitations presented such that the terms can identified in the descriptive portion of the specification by reference to the drawing such the part or parts to which the term applies is designated (MPEP § 608.01(o)).   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 103
5.	The rejection of claims 1-6 and 15-20 under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2015/0086842) in view of Pak et al. (US 2013/0230767) is maintained.
Regarding claim 1, Kang teaches a rechargeable battery (P2-3, 24, 60-64; Figs. 2-3; not limited to full disclosure) including:
an electrode assembly 110 which can charge and discharge a current (an intrinsic feature of a rechargeable/secondary battery) (P61; Fig. 3);
cathode terminal 173 and anode terminal 174 (“a lead tab”) electrically connected to the electrode assembly 110 (P61) [Note: the instant disclosure designates first and second leads 21, 22 as “lead tab” 20 which is the interpretation applied to Kang]; and 
a battery case 120 that is “pouch-shaped” (P26) (“a pouch case”) including an receiving part (P40-41) (“accommodation unit”) (illustrated) in which the electrode assembly 110 is accommodated, the receiving part (“accommodation unit”) comprising a planar face having a straight side and a curved side (Fig. 2 annotated below; P16), the planar face being symmetric w/r/t to an axis in a draw-out direction of the lead tab (172, 174) that is parallel to the planar face (annotated below; P18), a straight wall bent from the straight side (part of the receiving part, illustrated below in Fig. 2; P40-241), and a curved wall bent from the curved side (part of the 

    PNG
    media_image1.png
    475
    530
    media_image1.png
    Greyscale

	wherein the bonding unit includes an “upper bonding unit” (first outer circumference 150)  from which the lead tab (172, 174) is drawn out and a side bonding unit (second outer circumference 160), and
wherein the upper bonding unit (first outer circumference 150) comprises a first portion having a first width (annotated below with a dashed arrow- the portion between the lead tab 172, 174 and insulating tapes) in a direction perpendicular to the draw-out direction on a plane parallel to the planar face and a second portion having a second width (annotated below with non-segmented arrow) in the direction perpendicular to the draw-out direction on the plane that is greater than the first width, the first portion being closer to a portion of the lead tab (172, 174) outside the pouch case than the second portion is to the portion of the lead tab (172, 174):

    PNG
    media_image2.png
    680
    699
    media_image2.png
    Greyscale

Note that many other interpretations exist with respect to Kang’s “first portion” and “second portion” as claimed.
The only deficiency of Kang with respect to the claimed subject matter is that the side bonding unit 160 (second outer circumference 160) is bent in a thickness direction of the accommodation unit and enables a support space to be formed between the side bonding unit 120  and the accommodation unit.  In the same field of endeavor, Pak teaches analogous art of a rechargeable battery (P30) including an electrode assembly 30 (P9, 31) which can charge and discharge a current; first and second electrode tabs 31, 32 (“a lead tab”) electrically connected to the electrode assembly 30 (P33); a pouch case 20 including an accommodation unit 21 in which the electrode assembly 30 is accommodated (P31, Figs. 1-3), and “a bonding unit” formed to be extended from the perimeter of the accommodation unit 21 and which seals the accommodation unit 21, wherein the bonding unit includes an upper bonding unit (annotated below) from which 

    PNG
    media_image3.png
    414
    556
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    286
    400
    media_image4.png
    Greyscale

Pak teaches the secondary battery has improved safety, improved appearance, and is easy to manufacture (P3-13), wherein typically a pouch-type secondary battery provided with a wing portion (i.e., the second outer circumference 160 or “side bonding unit” of Kang) may cause a problem of safety such as short circuit, wherein in order to solve such a problem, the wing portion(s) 24 (“side bonding unit”) of Pak is provided with an insulating member 110/bonding portion 120 in a support space and the wing portion is bent in the thickness direction to bond to the insulating member to bond the insulating member 110 to the accommodation unit and to minimize the volume of the pouch-type secondary battery (P39-43).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the second outer circumference 160 (“side bonding unit”) of Kang to be bent in a thickness direction of the receiving part (“accommodation unit”) to enable a support space to be formed therebetween given Pak teaches the technique is 
Regarding claim 2, Kang teaches wherein the upper bonding unit” (first outer circumference 150)  is formed in the direction perpendicular to the draw-out direction of the lead tab 173, 174 (Figs. 2-3).
Regarding claim 3, Kang as modified by Pak fails to disclose that the support space is formed in a range of 0.5 mm to 2 mm.  The court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984); see also MPEP § 2144.04 III. A.). 
Furthermore, one with ordinary skill in the art would understand that an appropriately-sized space is required in order to accommodate the placement of the bonding portion 120 and the first portion 111 of insulating member 110 which are required to fit within said “support space”.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
Regarding claim 4, Kang as modified by Pak teaches the rechargeable battery additionally including an insulating member 110 having an empty space formed in an inner side thereof (Fig. 2, 4A-7B), and one side of which is opened such that the insulating member 110 accommodates the pouch case 20 in the inner side thereof and surrounds an outer side of the pouch case (Figs. 2, 4A-7B; P38-52, not limited to full disclosure).
Regarding claim 5, Kang as modified by Pak teaches the rechargeable battery additionally including an insulating protector 110 which is formed along the side bonding unit and includes an insertion part (first portion 111) inserted into and connected to the side bonding unit (P38-52, not limited to full disclosure).
Regarding claim 6, Kang as modified by Pak teaches the rechargeable battery additionally including an insulating cover (bonding portion 120) which is connected to an inner side of the insulating protector 110 and has a planar plate that covers the pouch case 20 (P38-52, not limited to full disclosure).
Regarding claim 15, Kang teaches a rechargeable battery (P2-3, 24, 60-64; Figs. 2-3; not limited to full disclosure) including:
an electrode assembly 110 configured to charge and discharge a current (an intrinsic feature of a rechargeable/secondary battery) (P61; Fig. 3);
Note: the instant disclosure designates first and second leads 21, 22 as “lead tab” 20 which is the interpretation applied to Kang]; and 
a battery case 120 that is “pouch-shaped” (P26) (“a pouch case”) including an receiving part (P40-41) (“accommodation unit”) (illustrated) in which the electrode assembly 110 is accommodated, the receiving part (“accommodation unit”) comprising a planar face having a straight side and a curved side (Fig. 2 annotated below; P16), the planar face being symmetric w/r/t to an axis in a draw-out direction of the lead tab (172, 174) that is parallel to the planar face (annotated below; P18), a straight wall bent from the straight side (part of the receiving part, illustrated below in Fig. 2; P40-241), and a curved wall bent from the curved side (part of the receiving part; illustrated below in Fig. 2; P40-41), the curved wall extending along the curved side from one end of the straight wall to another end of the straight wall (illustrated below in Fig. 2), and a bonding unit (150, 160) sealing the receiving part (“accommodation unit”), 

    PNG
    media_image1.png
    475
    530
    media_image1.png
    Greyscale


wherein the upper bonding unit (first outer circumference 150) comprises a first portion having a first width (annotated below with a dashed arrow- the portion between the lead tab 172, 174 and insulating tapes) in a direction perpendicular to the draw-out direction on a plane parallel to the planar face and a second portion having a second width (annotated below with non-segmented arrow) in the direction perpendicular to the draw-out direction on the plane that is greater than the first width, the first portion being closer to a portion of the lead tab (172, 174) outside the pouch case than the second portion is to the portion of the lead tab (172, 174):

    PNG
    media_image2.png
    680
    699
    media_image2.png
    Greyscale

Note that many other interpretations exist with respect to Kang’s “first portion” and “second portion” as claimed.


    PNG
    media_image3.png
    414
    556
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    286
    400
    media_image4.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the second outer circumference 160 (“curved side bonding unit”) of Kang to be bent in a thickness direction of the receiving part (“accommodation unit”) such that it faces the curved wall side of the receiving part (“accommodation unit”) to form a support space between the second outer circumference 160 (“curved side bonding unit”) and the curved wall of the receiving part (“accommodation unit”) given Pak teaches the technique is known in the art and provides a secondary battery with improved safety, improved appearance, and is easy to manufacture (P3-13), wherein the bending allows for a support space in which insulating member 110/bonding portion 120 can be placed to prevent a safety issue of short circuit as well as to minimize the volume of the pouch-type secondary battery (P39-43).  The use of a known technique to improve similar products in the same way supports a conclusion of obviousness (MPEP § 2143, Exemplary Rationale C) (bending of the side bonding unit), as does the combining prior art elements (the rechargeable battery of Kang with the insulating member 110/bonding unit 120 of Pak) according to known methods to yield predictable results (MPEP § 2143, Exemplary Rationale A).
Regarding claim 16, Kang teaches wherein the upper bonding unit (first outer circumference 150) is formed in the direction perpendicular to the draw-out direction of the lead tab 173, 174 (Figs. 2-3).
Regarding claim 17, Kang as modified by Pak fails to disclose that the support space is formed in a range of 0.5 mm to 2 mm.  The court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984); see also MPEP § 2144.04 III. A.). 
Furthermore, one with ordinary skill in the art would understand that an appropriately-sized space is required in order to accommodate the placement of the bonding portion 120 and the first portion 111 of insulating member 110 which are required to fit within said “support space”.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the workable or optimum spacing distance in order to allow for accommodation of the components (120, 111) contained within the support space.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 
Regarding claim 18, Kang as modified by Pak teaches the rechargeable battery further comprising  an insulating member 110 having an empty space formed in an inner side thereof (Fig. 2, 4A-7B), and one side of which is opened such that the insulating member 110 
Regarding claim 19, Kang as modified by Pak teaches the rechargeable battery further comprising an insulating protector 110 which is formed along the curved side bonding unit 160 and includes an insertion part (first portion 111) inserted into and connected to the curved side bonding unit 160 (P38-52, not limited to full disclosure).
Regarding claim 20, Kang as modified by Pak teaches the rechargeable battery further comprising an insulating cover (bonding portion 120) which is connected to an inner side of the insulating protector 110 and has a planar plate that covers the pouch case 20 (P38-52, not limited to full disclosure).
Response to Arguments
6.	Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Figure 2 of Kang does not appear to include the features as amended.  As annotated above and reproduced below, Kang teaches by way of illustration (as is the case in terms of where the added features presented find support in the instant application):
wherein the upper bonding unit (first outer circumference 150) comprises a first portion having a first width (annotated below with a dashed arrow- the portion between the lead tab 172, 174 and insulating tapes) in a direction perpendicular to the draw-out direction on a plane parallel to the planar face and a second portion having a second width (annotated below with non-segmented arrow) in the direction perpendicular to the draw-out direction on the plane that is greater than the first width, the first portion being closer to a portion of the lead tab (172, 174) outside the pouch case than the second portion is to the portion of the lead tab (172, 174):

    PNG
    media_image2.png
    680
    699
    media_image2.png
    Greyscale

Note that many other interpretations exist with respect to Kang’s “first portion” and “second portion” as claimed.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729